ON MOTION FOR REHEARING
The above three cases were filed and tried separately in the trial court. They were not consolidated. Rule 174, Vernon’s Texas Rules of Civil Procedure, 3 T.J.2nd 347, Sec. 83. The cases were each tried on a stipulation of facts containing the exact phraseology, except the amounts claimed by appellant against each of the different appellees. In the first case, they stipulated the amount claimed to to be due appellant by appellee A. Lassberg & Co., Inc. was $1,255.27. In the second case, they stipulated the amount claimed to be due appellant by appellee H. Molsen & Co., Inc., to be $6,130.78. In the third case, they stipulated the amount claimed to be due appellant by appellee Toyo Cotton Co. to be $4,185.20. The trial court rendered separate judgments in each case in favor of each of the three appellees.
Appellant perfected a separate appeal in each case. On April 7, 1970, this Court *258handed down its three decisions and three judgments in each of the three cases.
On April 14, 1970, appellees filed a joint-motion for rehearing as if all three cases have been consolidated. On April 22, 1970, appellees filed a joint-supplemental brief as if all three cases have been consolidated. On April 23, 1970, appellees filed a joint-addition to supplemental brief as if all three cases have been consolidated.
Appellant has not filed a motion to strike the joint motion of appellees. Ap-pellees should have filed separate motions for rehearing in each of the three cases. In 4 T.J.2nd 225, Sec. 728, it says, in part, that: “Appeals in separate and distinct suits, with different parties and different subject matter, and in which separate judgments are rendered, cannot be heard together on appeal, even though the parties have agreed that they be tried together below.”
The judgments in each of the three cases are against different parties and for a different amount of money. Therefore, there can not be any consolidation.
The time fixed for filing a motion for rehearing in the Court of Civil Appeals is 15 days after the date of the original opinion and judgment. The Court of Civil Appeals does not have any authority to extend the time for filing the same. Rule 458, V.T.R.C.P.; 4 T.J.2nd 228, Sec. 732. Rule 5 prohibits the enlargement of the time to .file motions for rehearing. Winter v. Hamilton, Tex.Civ.App., 1948, 214 S.W. 2d 330, N.W.H.
The joint motion for rehearing is dismissed for the lack of jurisdiction.
If we are mistaken in dismissing the joint motions for rehearing, then, we have carefully considered each point of error raised by appellees in its joint motion for rehearing, find each of them to be' without any merit, and they are overruled.